It is ordered that the order of the United States District Court for the District of New Mexico, in consolidated cases Nos. 82-67-M, 82-84-C, 82-180-C, 82-219-JB, and 82-246-JB, entered on April 13, 1982, be, and the same is hereby, stayed to the extent that that order applies to primary elections other than for state legislative offices, pending the timely filing and disposition by this Court of an appeal. This order shall have no effect on the orders of the United States District Court for the District of New Mexico in the cases set forth above entered on April 5 and April 8, 1982, enjoining the primary filing deadline for New Mexico state legislative election and adjudging the New Mexico apportionment plan unconstitutional.